
	
		II
		111th CONGRESS
		2d Session
		S. 4052
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2010
			Mr. Merkley (for
			 himself, Mr. Johnson,
			 Mr. Corker, and Mr. Enzi) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Federal Deposit Insurance Corporation to
		  fully insure Interest on Lawyers Trust Accounts.
	
	
		1.Interest on Lawyers Trust
			 Accounts
			(a)In
			 generalSection 11(a)(1)(B)(iii) of the Federal Deposit Insurance
			 Act, as added by section 343 of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act (Public Law 111–203), is amended—
				(1)by redesignating subclauses (I), (II), and
			 (III) as items (aa), (bb), and (cc), respectively, and adjusting the margins
			 accordingly;
				(2)by striking
			 means a deposit and inserting the following: “means—
					
						(I)a
				deposit
						;
				(3)in item (cc), as
			 so redesignated, by striking the period at the end and inserting ;
			 and; and
				(4)by adding at the
			 end the following:
					
						(II)a trust account established by an attorney
				or law firm on behalf of a client, commonly known as an Interest on
				Lawyers Trust Account, or a functionally equivalent account, as
				determined by the
				Corporation.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 December 31, 2010.
			
